DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed February 21, 2022.  Claims 1, 3, 4 and 6-13 are currently pending.

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed February 21, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and its corresponding dependents has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a cover mountable over a sensor as claimed, said cover adapted to create a barrier between said sensor and ambient light to simulate darkness, said cover comprising: a hood surrounding an interior volume for receiving said sensor, and a baffle surrounding an opening providing access to said volume, more specifically in combination with said baffle comprising a sidewall, said sidewall comprising a first end portion and a second end portion, said baffle further comprising an axis co-axially aligned with said sidewall, wherein said first end portion moves relative to said second end portion about said axis, thereby adjusting a size of said baffle.
Claims 3, 4 and 6-13 are allowed because of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENNIFER D BENNETT/Examiner, Art Unit 2878